Citation Nr: 0421477	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-03 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran is in receipt of a 10 percent disability 
rating, the schedular maximum, for service-connected 
tinnitus.

3.  There is no provision under the Rating Schedule or 
applicable regulations that provides for a separate 
disability rating for each ear affected by tinnitus. 


CONCLUSION OF LAW

There is no legal basis for a disability rating in excess of 
10 percent for service-connected tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

However, as will be explained below, the law and not the 
evidence, is dispositive in this case.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not 
applicable where law, not factual evidence, is dispositive). 
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The veteran is service-connected for tinnitus and assigned a 
10 percent disability rating pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260, effective from October 2001.  The 10 
percent rating is the maximum schedular rating for tinnitus 
under Diagnostic Code 6260.  In February 2003, the veteran 
submitted his appeal to the Board, requesting a higher 
rating, specifically arguing entitlement to assignment of a 
separate 10 percent rating for each ear. 

A revision to 38 C.F.R. § 4.87, Diagnostic Code 6260 was made 
effective June 13, 2003 by adding notes that follow the 
diagnostic code.  Relevant to the veteran's appeal, Note (2), 
as revised, sets out:  [a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2) as amended and published at 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).

While the RO has not had an opportunity to review the 
veteran's claim under the amended regulations and the veteran 
has not been advised of the changes, the Board may apply the 
amended regulations in the first instance if the claimant 
will not be prejudiced by the Board's action.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Because of the 
particular circumstances presented in this case, the Board 
believes that a remand to afford the RO an opportunity to 
review the veteran's claim under the new 38 C.F.R. § 4.87, 
Diagnostic Code 6260 is not necessary.  The Board finds that 
the pertinent regulations do not contain any substantive 
changes that affect this case, but instead act as 
clarification.  In effect, the revised regulations amend the 
Rating Schedule to state more explicitly the method of 
evaluation of tinnitus under Diagnostic Code 6260.  The Board 
also notes that application of either the old or the revised 
criteria under Diagnostic Code 6260 results in the same 
outcome for the veteran.  

VA's Office of General Counsel, in a precedential opinion, 
ruled that 38 C.F.R. § 4.87, Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  The opinion further 
indicated that separate ratings for tinnitus for each ear may 
not be assigned under Diagnostic Code 6260 or any other 
diagnostic code.  See VAOPGCPREC 2-2003 (May 22, 2003).  
Precedential opinions of VA's General Counsel are binding on 
the Board.   See 38 U.S.C.A. § 7104(c) (West 2002).

A 10 percent rating is the highest rating available for 
tinnitus, and in this case there is no other applicable code 
that would afford a higher rating.  As such, a disability 
rating for tinnitus in excess of 10 percent under DC 6260 
cannot be granted regardless of whether it affects one ear or 
both ears.  

The Board notes that the veteran's appeal to the Board was 
initiated following an original award of service connection.  
Since the veteran is already receiving the maximum allowable 
rating for the entire appeal period, there is no issue 
regarding staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Finally, the evidence does not suggest nor does the veteran 
contend that symptoms attributable to tinnitus would be more 
appropriately evaluated under any alternate diagnostic code, 
and to the extent that an evaluation for tinnitus may be 
combined with other pathology, the veteran is already 
service-connected for a hearing loss disability.  See 
Diagnostic Code 6260, Note (1).

The Board acknowledges the representative's argument in his 
May 2003 statement where he asserts that the old and new 
rating criteria under Diagnostic Code 6260 are ambiguous in 
that it is unclear whether the 10 percent rating applies to 
both unilateral and bilateral tinnitus, and that any 
ambiguity should be resolved in the veteran's favor.  The 
representative further attempts to compare Diagnostic Code 
6260 with other codes by asserting that where a single rating 
is intended for a bilateral disability, the Secretary should 
provide for that single rating expressly, such as in 
Diagnostic Code 6207.  38 C.F.R. § 4.87(2003).

While the old rating criteria under DC 6260 did not expressly 
state that the 10 percent rating applied to both unilateral 
and bilateral tinnitus, the intended effect of amending DC 
6260 was to codify a long-standing VA practice by stating 
that recurrent tinnitus will be assigned only a single 10 
percent rating whether it is perceived in one ear, both ears, 
or in the head.  See 68 Fed. Reg. at 25,822.  Furthermore, 
the Board notes that Diagnostic Code 6207 provides criteria 
for the loss of an auricle, which is an entirely different 
disability from tinnitus.  Tinnitus cannot be considered two 
separate disabilities merely because it is perceived to 
affect two ears.  The assignment of separate ratings is 
dependent on a finding that the disease entity is productive 
of distinct and separate symptoms; the evaluation of the same 
disability or the same manifestations under various diagnoses 
is not allowed.  See 38 C.F.R. § 4.14 (2003).  In VAOPGCPREC 
2-2003, General Counsel ruled that the disease entity of 
"tinnitus" has but one symptom, namely the perception of 
sound in the brain without acoustic stimulus.  

In sum, VA's Rating Schedule contemplates that tinnitus is a 
single disability, whether one or both ears are involved, and 
that separate ratings per ear are not permitted.  Given that 
the veteran is already in receipt of the maximum schedular 
benefit allowable for tinnitus under applicable VA 
regulations, the claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



